Determination of the Department of Motor Vehicles Appeals Board, dated August 26, 2009, which affirmed a determination of an administrative law judge (ALJ) finding, after a hearing, that petitioner was guilty of failing to stop for a stop sign and failing to wear his corrective lenses, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Lucy Billings, J.], entered Mar. 24, 2010), dismissed, without costs.
The determination is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). The determination turned entirely on the relative credibility of petitioner and the officer who issued the summonses, and we find no reason to disturb the ALJ’s determination in this respect. Petitioner was not denied his right to counsel (cf. Matter of Watson v Fiala, 101 AD3d 1649, 1650-1651 [4th Dept 2012]), but expressly chose to proceed with the hearing when his counsel failed to appear due to illness. Petitioner’s remaining arguments are unpreserved and, in any event, are unavailing.
Concur — Tom, J.P, Moskowitz, DeGrasse, Richter and Kapnick, JJ.